IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

RANDY LEE SPARKLIN,                  NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D16-0912

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed March 6, 2017.

An appeal from the Circuit Court for Bradford County.
Phillip Pena, Judge.

Randy Lee Sparklin, pro se, Appellant.

Kenneth S. Steely, General Counsel, and Beverly Brewster, Assistant General
Counsel, Department of Corrections, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED. Edwards v. Crews, 124 So. 3d 422 (Fla. 1st DCA 2013);

Sykes v. State, 31 So. 3d 846 (Fla. 1st DCA 2010).

B.L. THOMAS, OSTERHAUS, and BILBREY, JJ., CONCUR.